Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In view of the Appeal Brief filed on 08/08/2022, PROSECUTION IS HEREBY REOPENED. The office action is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KAVITA STANLEY/            Supervisory Patent Examiner, Art Unit 2176                                                                                                                                                                                            

This is in response to the Applicant’s Appeal Brief filed on 08/08/2022 for the application 16/388,287 originally filed on 04/18/2019.
Claims 1-20 are currently pending for consideration


Response to Arguments
Applicant’s arguments, see App. Brief page 9-19, filed 08/08/2022, with respect to the rejection(s) of claim(s) “The Rejections of all Claims Under § 103… Claims 1, 10, and 16 recite,… ‘provide the comment, the pre-edit version of the document, and the post-edit version of the document as input to the ML model as input to the ML model…; and receive, from the ML model, data indicating whether the edit to the content of the body addresses the comment or a location in the body of the content of the body that is a target of the comment.’…” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as Bastide in view of Oh and Krishnaswamy below.
Applicant’s arguments, see App. Brief page 19-20, filed 08/08/2022, with respect to the rejection(s) of claim(s) “The Rejections of all Claims Under § 103… Regarding dependent claims 4, 10, and 17… ” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as Bastide in view of Oh and Krishnaswamy and Nelson below.
Applicant’s arguments, see App. Brief page 20-23, filed 08/08/2022, with respect to the rejection(s) of claim(s) “The Rejections of all Claims Under § 103… Regarding dependent claims 6, and 14… ” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as Bastide in view of Oh and Krishnaswamy, Nelson and Gehring below.
Applicant’s arguments, see App. Brief page 23, filed 08/08/2022, with respect to the rejection(s) of claim(s) “The Rejections of all Claims Under § 103… Regarding dependent claims 7, and 15… ” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as Bastide in view of Oh and Krishnaswamy, Nelson and Gehring below.
Applicant’s arguments, see App. Brief page 23-24, filed 08/08/2022, with respect to the rejection(s) of claim(s) “The Rejections of all Claims Under § 103… Regarding dependent claim 8… ” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as Bastide in view of Oh and Krishnaswamy, Nelson and Gehring below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
While independent claims 1, 10, and 16 are each directed to a statutory category (method or manufacture), they each recite a series of steps pertaining to receiving data and identifying content to be displayed based on the received data, which appears to be directed to an abstract idea.  
That is, each of independent claims 1, 10, and 16 pertain to receiving data, identifying and manipulating data for presentation based on the received data — this concept is not meaningfully different than those concepts found by the courts to be abstract (see: Intellectual Ventures v. Cap One Bank 1077: collecting, displaying and manipulating data; Intellectual Ventures v. Cap One Bank: customizing information and presenting it to users based on particular characteristics; Content Extraction: collecting data, recognizing certain data within the collected data set and displaying and storing the recognized data in memory; Electric power: collecting information, analyzing it, and displaying certain results of the collection and analysis). 
At step 2A, prong 1, the limitations of “determine a relationship between an edit… of content of a body of a pre-edit version of a document… resulting in a post-edit version… and a comment in the post-edit version…”, “provide the comment, the pre-edit version of the document, and the post-edit version of the document 10identifyingi…”, and “receive… data indicating… the edit to the content of the body addresses the comment or a location in the body of the content of the body that is a target of the comment”. The BRI (Broadest Reasonable Interpretation) of these limitations encompass, for example, a person receiving a document and identifying the relationship with comments and updates and display to select mentally based on what is observed in the document with regards to content with further selections. These steps, recited at a high level of generality, encompass mental observations, evaluations and judgments, and are similar to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” and “a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind”, see MPEP 2106.04(a)(2)(III)(A). Accordingly, the claim recites an abstract idea.

At step 2A prong 2, the judicial exception is not integrated into a practical application. In particular, the claim recites that the method with the additional elements “defining a machine learning (ML) model”, “by an author or reviewer”, “by a same or different author or reviewer”, “processing circuitry”, and “as input to the ML model”. The “defining a machine learning (ML) model”, “by an author or reviewer”, “by a same or different author or reviewer”, “processing circuitry”, and “as input to the ML model” steps only amount to extra-solution activities of receiving data for use in the method and outputting a result (MPEP 2106.05(g)). None of these limitations, taken either alone or in combination, integrate the abstract idea into a practical application. 

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the comment separate from the body of the post-edit version of the document… regarding the content of the body of the pre-edit version of the document”, and “the post-edit version of the document including the pre-edit version of the document after the edit by the author or reviewer;” only amounts to a group of further suggestions of the use of the judicial exception to a particular technological environment. Furthermore, the “determine”, “provide” and “receive” steps recite WURC (well-understood, routine, conventional) activities of “receiving or transmitting data over a network” (Symantec) and “determining, displaying, storing and retrieving information in memory” (Versata). These additional limitations, taken either alone or in combination, fail to amount to significantly more than the judicial exception as these steps do not provide an inventive concept. The claim is not patent eligible.
Independent claims 10 and 16 are rejected using similar analysis as claim 1.
For the dependent claims with further “indicates… (a) the comment most-related to the edit or (b) a location of the document…” of claim 2, “determine a relevance score between the edit and the comment and provides the data…” of claim 3, “determine… an action encoding indicating whether the content is the same, removed, or added… with… different label…; determines the relationship between the comment and the edit…”  of claim 4, “… is a hierarchical neural network (NN) trained…” of claim 5, “includes an input embed layer… a context embed layer… a comment-edit attention layer… an output layer…” of claim 6, “the context embed layer determines a similarity matrix…” of claim 7, “the comment-edit attention layer determines a normalized probability distribution of the similarity matrix…” of claim 8, “provide a signal to an application that generated the document… indicating a modification…” of claim 9, …, these additional elements do not integrate the abstract idea into a practical application and do not amount to anything more than merely manipulating and displaying content on a generic/conventional display. 
For at least these reasons, the claimed inventions of each of dependent claims 2-9, 11-15, and 17-20 are directed or indirect to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1-3,  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (US 20170024374 A1, “Bastide”) in view of Oh (US 9705996 B2, “Oh”) and Krishnaswamy et al. (US 20170034107 Al, “Krishnaswamy”)
As to claim 1, Bastide discloses A system comprising: 
a memory to store parameters defining a machine learning (ML) model, the ML model to determine a relationship between an edit, by an author or reviewer, of content of a body of a pre-edit version of a document that alters the content of the body of the pre-edit version of the document resulting in a post-edit version of the document and a comment in the post-edit version of the document, (Bastide: [0036-0037, 0042] an AI QA system (WatsonTM) (i.e. Machine learning ML) configures a confidence level to associate with the contents of the electronic document based on the extent to which the document was reviewed/revised (i.e. post-edit version) by an author or the expertise level of the revision authors… uses WatsonTM, of the knowledge base information in a training for machine learning for the electronic document contents and the confidence level (i.e. parameters) are stored in knowledge base including both the electronic document contents and relationship associated revision metadata associated with e.g., any comments, revisions, edits, added objects, etc. (i.e. comments) on the selected section).
the post-edit version of the document including the pre-edit version of the document after the edit by the author or reviewer; and (Bastide: [0039] the stored document (i.e. post-edit version) in the memory area includes the received document (i.e. pre-edit version) 310 and any document revision metadata which includes the revision author associated with each of the revision metadata items, e.g., comments, revisions, added objects, etc.).
However, Bastide may not explicitly disclose all the aspects of the comment separate from the body of the post-edit version of the document, by a same or different author or reviewer, regarding the content of the body of the pre-edit version of the document; and 
Oh discloses the comment separate from the body of the post-edit version of the document, by a same or different author or reviewer, regarding the content of the body of the pre-edit version of the document; and (Oh: [col 1 ln 46-51, col 7 ln 23-24] social network application allows user to create and/or share content (i.e. pre-edit version document) reflecting their interests in a user’s group… a location-based data feed includes comments (i.e. separate comment), text message or e-mail uploaded from user (i.e. author or reviewer) to the shared electronic content (i.e. post-edit version document)).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bastide and Oh disclosing document’s editing and comments collaboratedly using the machine learning model which are analogous art from the “same field of endeavor”, and, when Bastide’s providing the revision metadata associated with content during the document editing lifecycle using ML model was combined with Oh’s separate data feed includes comments uploaded from user (i.e. author or reviewer) to the shared electronic content, the claimed limitation on the comment separate from the body of the post-edit version of the document, by a same or different author or reviewer, regarding the content of the body of the pre-edit version of the document; and would be obvious. The motivation to combine Bastide and Oh is to provide communication services of social networking for mobile devices to share various comments easily and efficiently. (See Oh [col 1 ln 21-42]).
However, Bastide in view of Oh may not explicitly disclose all the aspects of processing circuitry to: 
provide the comment, the pre-edit version of the document, and the post-edit version of the document as input to the ML model, 
receive, from the ML model, data indicating whether the edit to the content of the body addresses the comment or a location in the body of the content of the body that is a target of the comment.
Krishnaswamy discloses processing circuitry to: 
provide the comment, the pre-edit version of the document, and the post-edit version of the document as input to the ML model, (Krishnaswamy: [0012-13, 0024] a contextually relevant content annotation (CRCA) system annotate, or augment, online content with comments relevant to a particular portion of the online content, i.e., contextually relevant comments, and present selected comments to viewers of the online content with pre-edited and post-edited comments… using machine learning with algorithm based on the labeled inputs and using model to make predictions and decisions… versions (i.e. pre-edit/post-edit version) of the online content received from online content provider 111).
Krishnaswamy discloses receive, from the ML model, data indicating whether the edit to the content of the body addresses the comment or a location in the body of the content of the body that is a target of the comment. (Krishnaswamy: [Abstract, 0045] For each informative comment, a portion of the online content (i.e. content body) to which the comment is most relevant is determined, and the comment is associated with a position in the online content that corresponds to the determined portion of the online content… classify a comment as either chit-chat or informative using a trained machine learning model 124).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bastide in view of Oh and Krishnaswamy disclosing document’s editing and comments collaboratedly using the machine learning model which are analogous art from the “same field of endeavor”, and, when Bastide in view of Oh’s providing the revision metadata associated with content during the document editing lifecycle using ML model was combined with Krishnaswamy’s augmented user comment on the specific portion of the online content for machine learning, the claimed limitation on 
processing circuitry to: 
provide the comment, the pre-edit version of the document, and the post-edit version of the document as input to the ML model; and
receive, from the ML model, data indicating whether the edit to the content of the body addresses the comment or a location in the body of the content of the body that is a target of the comment. would be obvious. The motivation to combine in view of Oh and Krishnaswamy is to provide a method to augment comment with various types that support or are critical of the online content efficiently. (See Krishnaswamy [0003]).
As to claim 2, Bastide in view of Oh and Krishnaswamy discloses The system of claim 1, wherein the data from the ML model indicates at least one of (a) the comment most-related to the edit or (b) a location of the document that is the target of the edit, given the comment. (Krishnaswamy: [0012] contextually relevant content annotation (CRCA) systems, which annotate, or augment, online content with comments relevant (i.e. most-related) to a particular portion of the online content… containing valuable information, i.e., informative. Informative comments may be associated with portions (i.e. location) of the online content, for example, sentences or time intervals, to which they are most relevant (i.e. most-related)).
As to claim 3, Bastide in view of Oh and Krishnaswamy discloses The system of claim 2, wherein the ML model is configured to determine a relevance score between the edit and the comment and provides the data based on the relevance score. (Krishnaswamy: [0031] relevance scoring module 118 may assign scores to consecutive segments of the contextual text, indicating the relevance of the comment to each segment).
Regarding claims 16, this claim recite the machine-readable medium performed by the system of claim 1; therefore, the same rationale of rejection is applicable.

Claims 4-5, 10, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Oh and Krishnaswamy and further in view of Nelson et al. (US 20200293616 A1, “Nelson”).
As to claim 4, Bastide in view of Oh and Krishnaswamy discloses The system of claim 1, wherein the processing circuitry is further to:  39
determine, based on a pre-edit version of the document and a post-edit version of the document, an action encoding indicating whether the content is the same, removed, or added between content of the pre-edit version and post-edit version of the document by associating content only in the pre-edit version with a first label of removed, associating content only in the post-edit version with a second, different label of added, and associating content in both the pre-edit version and the post-edit version with a third, different label of same; and (Nelson: [0046, 0052-56] Artificial intelligence is introduced into a document review process to identify (i.e. determine), from various different types of sources, content suggestions related to electronic documents under review… represent a comment or suggested edit to content within a document under review to the original (i.e. pre-edit version) content of the document… identify one or more codes (i.e. action coding) and marks (i.e. label) on the marked-up version (post-edit version) of the document that indicate a user ID coded that made the mark-ups (i.e. action coding)… indicate adding a new annotation,  updating an existing annotation, deleting or just comment).
The examiner notes that the “action encoding” as claimed indicated as “the content is the same, removed, or added… of the document” and the para. [0067] of the specification recites “an action encoding indicates the type of edit operation with a particular edit, e.g., adding content, deleting content…” and interpreted Nelson’s coding, marks or mark-ups with comments on the marked-up version of the document that indicate a user ID coded are action coding.
However, Bastide in view of Oh and Krishnaswamy may not explicitly disclose all the aspects of the provide the action encoding with the comment and the edit to the ML model;
wherein the ML model determines the relationship between the comment and the edit further based on the action encoding.
Nelson discloses provide the action encoding with the comment and the edit to the ML model; (Nelson: [0123, 0107, 0129] identifying the content that has been changed, such as added text or deleted text is marked as a content suggestion… FIG. 3C shows Annotation contains text stating that mark represents a suggested edit to delete with comment 330A (i.e. action coding)... a pending change 335A (i.e. action coding) with the same data requires user approval… FIG. 5 shows Annotation 510 (i.e. action coding) represents a comment type annotation for adding an image within document).
Nelson discloses wherein the ML model determines the relationship between the comment and the edit further based on the action encoding. (Nelson: [0069, 0046] artificial intelligence content recognition model using any suitable various machine learning algorithm or architecture… is introduced into a document review process to identify (i.e. determine), from various different types of sources, content suggestions related (i.e. relationship) to electronic documents under review. A content suggestion represents a comment or suggested edit to content within a document under review with various annotations types 710, 715, and 720 in FIG. 7).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bastide in view of Oh and Krishnaswamy and Nelson disclosing document’s editing and comments using the machine learning model which are analogous art from the “same field of endeavor”, and, when Bastide in view of Oh and Krishnaswamy’s providing the revision metadata associated with content during the document editing lifecycle using ML model was combined with Nelson’s generating the suggests and annotations associated with an editing action of a content item, the claimed limitation on the provide the action encoding with the comment and the edit to the ML model;
wherein the ML model determines the relationship between the comment and the edit further based on the action encoding would be obvious. The motivation to combine Bastide in view of Oh and Krishnaswamy and Nelson is to provide a method to improve the efficiency of correlating external content suggestions to original content within the document. (See Nelson [0046]).
As to claim 5, Bastide in view of Oh and Krishnaswamy and Nelson discloses The system of claim 4, wherein the ML model is a hierarchical neural network (NN) trained using a supervised learning technique. (Nelson: [0060] the machine learning algorithms include artificial neural networks, deep neural networks, convolution neural networks, recursive neural networks, classifiers, and other supervised or unsupervised machine learning algorithms).
Regarding claims 10, this claim recite the method performed by the system of both claims 1 and 4; therefore, the same rationale of rejection is applicable.
Regarding claim 13, these claims recite the method performed by the system of claims 5; therefore, the same rationale of rejection is applicable.
Regarding claims 17, and 20, these claims recite the method performed by the machine-readable medium of claims 4, and 5, respectively; therefore, the same rationale of rejection is applicable.

Claims 6-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Oh and Krishnaswamy and Nelson and further in view of Gehring et al. (US 20180261214 A1, “Gehring”).
As to claim 6, Bastide in view of Oh and Krishnaswamy and Nelson discloses The system of claim 5, 
However, Bastide in view of Oh and Krishnaswamy and Nelson may not explicitly disclose all the aspects of the wherein the ML model includes an input embed layer that projects words in the edit and the comment to one or more respective vector spaces, a context embed layer to model sequential interaction between content based on the projected edit and comment, a comment-edit attention layer to model a relationship between the edit and the comment based on the modeled sequential interaction, and an output layer to determine the relationship between the edit and the comment based on the modeled relationship. 
Gehring discloses wherein the ML model includes an input embed layer that projects words in the edit and the comment to one or more respective vector spaces, (Gehring: [0015 0036] A convolutional neural network may include multiple layers… input layer determines which of the input words is most relevant… parameterized with input element of the words embedded in d dimension).
Gehring discloses a context embed layer to model sequential interaction between content based on the projected edit and comment, (Gehring: [Claim 14] A convolutional neural network may include multiple layers… the respective edit and comment attention layer computes a context vector for its respective decoder network layer for contexts computed for preceding layers of the decoder network at a given time step and at previous time steps).
Gehring discloses a comment-edit attention layer to model a relationship between the edit and the comment based on the modeled sequential interaction, and (Gehring: [0015] A convolutional neural network may include multiple layers… an comment-edit attention is applied to determine which input element is most relevant to operate on next (the word for which the attention is highest)… determine which of the input words is most relevant to translate (e.g., edit or comment) next… to work on the entire structure of document).
Gehring discloses an output layer to determine the relationship between the edit and the comment based on the modeled relationship. (Gehring: [0022] a sequence-to-sequence learning task… performs a translation, editing and comment from an input sequence with context and comment-edit attention with mapping sequence of words to an output sequence with the modeled relationship).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bastide in view of Oh and Krishnaswamy and Nelson and Gehring disclosing document’s editing collaboratively using the machine learning model which are analogous art from the “same field of endeavor”, and, when Gehring’s changed code entities for the various edited versions for ML model was combined with Bastide in view of Oh and Krishnaswamy and Nelson’s generating the suggested annotations associated with a content item, the claimed limitation on the wherein the ML model includes an input embed layer that projects words in the edit and the comment to one or more respective vector spaces, a context embed layer to model sequential interaction between content based on the projected edit and comment, a comment-edit attention layer to model a relationship between the edit and the comment based on the modeled sequential interaction, and an output layer to determine the relationship between the edit and the comment based on the modeled relationship would be obvious. The motivation to combine Bastide in view of Oh and Krishnaswamy and Nelson and Gehring is to provide a method allowing for parallel processing in the decoder network, significantly improving machine learning processing efficiency.  (See Gehring [0038]).
As to claim 7, Bastide in view of Oh and Krishnaswamy and Nelson and in view of Gehring discloses The system of claim 6, wherein the context embed layer determines a similarity matrix based on the edit and the comment, wherein the similarity matrix that indicates how similar content of the edit is to content of the comment. (Nelson: [0071-73] the machine learning model identifies matches (i.e. similarity) between document portions of the electronic document and translated text from handwritten notes (i.e. comments)… determine the matching confidence score based on the clarity within the portion of content… output a location, within the original content, corresponding to the footnote).
As to claim 8, Bastide in view of Oh and Krishnaswamy, Nelson and Gehring discloses The system of claim 7, wherein the comment-edit attention layer determines a normalized probability distribution of the similarity matrix combined with the action encoding. (Gehring: the attention layer determines the softmax computing the attention score for the similarity with the action encoding).
The examiner notes that the [0052] of the specification recites “... determined based on a normalized probability distribution ( e.g., "softmax") of the column-wise maximum” and Gehring uses the "softmax" is a normalized probability distribution of the similarity matrix.
As to claim 9, Bastide in view of Oh and Krishnaswamy discloses The system of claim 1, 
However, Bastide in view of Oh and Krishnaswamy and may not explicitly disclose all the aspects of the wherein the processing circuitry is further to provide a signal to an application that generated the document, the signal indicating a modification to the document. 
Gehring discloses wherein the processing circuitry is further to provide a signal to an application that generated the document, the signal indicating a modification to the document. (Gehring: [0089] utilize platform targeting with contextual signals to an application… updates or other users posts a modification to the document).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bastide in view of Oh and Krishnaswamy and Nelson and Gehring disclosing document’s editing collaboratively using the machine learning model which are analogous art from the “same field of endeavor”, and, when Gehring’s changed code entities for the various edited versions for ML model was combined with Bastide in view of Oh and Krishnaswamy and Nelson’s generating the suggested annotations associated with a content item, the claimed limitation on the wherein the processing circuitry is further to provide a signal to an application that generated the document, the signal indicating a modification to the document would be obvious. The motivation to combine Bastide in view of Oh and Krishnaswamy and Nelson and Gehring is to provide a method allowing for parallel processing in the decoder network, significantly improving machine learning processing efficiency.  (See Gehring [0038]).
Regarding claims 14-15, these claims recite the method performed by the system of claims 6-7, respectively; therefore, the same rationale of rejection is applicable.

Claims 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Oh and Krishnaswamy and Nelson and further in view of Jia (US 10244286 B1, “Jia”).
As to claim 11, Bastide in view of Oh and Krishnaswamy and Nelson discloses The method of claim 10, 
However, Bastide in view of Oh and Krishnaswamy and Nelson may not explicitly disclose all the aspects the wherein the ML model is trained based on at least one of a comment ranking loss function or an edit anchoring loss function. 
Jia discloses wherein the ML model is trained based on at least one of a comment ranking loss function or an edit anchoring loss function. (Jia: [col 11 ln 27-40] a machine learning software module is trained using the recommendation feature vector to minimize a cost function (i.e. loss function) (e.g., Root Mean Square Error (RMSE)) between a predicted rating value and known rating value using one or more of the machine learning techniques: logistic regression, random forest, or deep neural network... determine a best machine learning model… save to database for use in subsequent recommendation estimation and ranking functions (i.e. loss function for any feature)).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bastide in view of Oh and Krishnaswamy and Nelson and Jia disclosing document’s editing and comments using the machine learning model which are analogous art from the “same field of endeavor”, and, when Jia’s trained various ML models using a cost function was combined with Bastide in view of Oh and Krishnaswamy and Nelson’s generating the suggested annotations associated with a content item, the claimed limitation on the wherein the ML model is trained based on at least one of a comment ranking loss function or an edit anchoring loss function would be obvious. The motivation to combine Bastide in view of Oh and Krishnaswamy and Nelson and Jia is to provide a method for recommending digital content objects by generating various ML models in a network environment effectively. (See Jia [col 1, ln 6-8]).
As to claim 12, Bastide in view of Oh and Krishnaswamy and Nelson and Jia discloses The method of claim 11, wherein the ML model is trained based on both the comment ranking loss function and the edit anchoring loss function. (Jia: [col 11 ln 27-40] a machine learning software module is trained using the recommendation feature vector to minimize a cost function (i.e. loss function) (e.g., Root Mean Square Error (RMSE)) between a predicted rating value and known rating value using one or more of the machine learning techniques: logistic regression, random forest, or deep neural network... determine a best machine learning model… save to database for use in subsequent recommendation estimation and ranking functions (i.e. loss function for any feature)).
Regarding claims 18-19, these claims recite the machine-readable medium performed by the method of claims 11-12, respectively; therefore, the same rationale of rejection is applicable.

                                                                                                                                                                                                       Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145